Citation Nr: 0111457	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-08 190	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K Osborne, Counsel



INTRODUCTION

The veteran's military service in the Army included active 
duty for training from March 1975 to August 1975, and active 
duty from February 1978 to January 1979.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1999 rating decision by the RO which denied 
service connection for a left knee disorder and for a back 
disorder.


REMAND

In a September 1999 decision, the RO denied service 
connection for a left knee disorder and for a back disorder 
(claimed to be due to a left knee disorder).  In October 
1999, the RO notified the veteran of this determination.  In 
November 1999, the veteran submitted additional evidence.  In 
a January 2000 decision, the RO held that new and material 
evidence had not been submitted to reopen claims for service 
connection for left knee and back disorders.  The Board notes 
that such January 2000 RO decision was incorrect in applying 
rules of finality (i.e., the concept of new and material 
evidence to reopen a claim), as there was then no final RO 
decision denying the claims (the period to appeal the 
September 1999 RO decision had not expired).  See 38 U.S.C.A. 
§§ 5108, 7105.  The veteran filed a notice of disagreement in 
March 2000, which was timely as to the September 1999 RO 
decision on the merits of service connection.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  The RO issued a statement of the 
case in March 2000, but such was strictly limited to issues 
of whether new and material evidence had been submitted to 
reopen claims for service connection for left knee and back 
disorders.  The statement of the case was inadequate in that 
it did not summarize all the evidence on the merits of 
service connection; it did not summarize and cite basic laws 
and regulations on service connection; and it did not contain 
the RO's reasons for denying the merits of the claims for 
service connection.  38 C.F.R. § 19.29.  The veteran filed a 
substantive appeal in April 2000, which was timely as to the 
September 1999 RO decision on the merits of service 
connection.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In sum, in processing the appeal, the RO incorrectly 
addressed issues of finality, instead of correctly addressing 
the merits of service connection, and due process requires 
that the case be remanded so that the RO can issue a proper 
statement of the case on the merits of service connection.  
38 C.F.R. § 19.9.

The Board also notes that, during the pendency of the appeal, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the VA with respect to notice to a claimant 
and the duty to assist.  This change in law is applicable to 
all claims filed on or after the date of enactment of the 
law, or filed before the date of enactment and not yet final 
as of that date.  Id.  On remand, the RO should ensure that 
all notice and duty to assist provisions, required by the new 
law, are applied to the veteran's claims.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ensure that any 
additional notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the claims for service 
connection for a left knee disorder and a 
back disorder.

2.  Thereafter, the RO should review the 
merits of the claims for service 
connection for a left knee disorder and a 
back disorder.  

3.  If the claims are denied, the RO 
should provide the veteran and his 
representative with an adequate 
supplemental statement of the case on the 
merits of service connection for a left 
knee disorder and a back disorder, and 
such should include a summary of all the 
evidence on the merits of service 
connection, a summary of and citation to 
the laws and regulations on service 
connection, and the RO's reasons for 
denying the merits of the claims for 
service connection.  See 38 C.F.R. 
§ 19.29.

The veteran and his representative should 
be given an opportunity to respond to the 
supplemental statement of the case, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


